Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 11, 2003, which, to the extent appealed from as limited by the brief, denied defendants’ cross motion to dismiss the complaint for failure to enter a default judgment within one year, pursuant to CPLR 3215 (c), unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
In view of plaintiff’s unexplained failure to seek a default judgment in the nine years that have elapsed since defendants’ default, defendants’ cross motion to dismiss the complaint for plaintiffs failure to seek entry of the judgment within one year after the default should have been granted (CPLR 3215 [c]). Concur—Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.